IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SHAWN THOMAS,                          : No. 459 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 10th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.